Exhibit 10.28

SEQUA CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN I

SECOND AMENDMENT

               THIS SECOND AMENDMENT is made by Sequa Corporation (the
"Company") to the Sequa Corporation Supplemental Executive Retirement Plan I,
effective as of January 1, 1990 (the "Plan").

W I T N E S S E T H

               WHEREAS, the Company maintains the Plan; and

               WHEREAS, the Company desires to amend the Plan to permit
participants who terminated employment with the Sequa group on or before June
26, 2003 to elect within a window period ending October 31, 2003 to receive
their total remaining benefit under the Plan in a single cash lump sum, not to
exceed $50,000, in the amount of 75% of the present value of their remaining
accrued benefit; and

               WHEREAS, the Company may amend the Plan pursuant to Section 7.1
thereof;

               NOW, THEREFORE, effective as of June 26, 2003, the Company hereby
amends the Plan by deleting Section 4.3 of the Plan in its entirety and
replacing it as set forth below. It is intended that the Plan, as amended from
time to time, qualify as an unfunded plan, for the purposes of the Internal
Revenue Code of 1986, as amended, and for the purposes of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees, within the meaning of ERISA
Sections 201(2), 301(a)(3) and 401(a)(1).

4.3.    Form of Retirement Benefit.

(a)

At the election of the Participant, the Accrued Benefit under Sections 4.1 and
4.2 of this Plan may be paid in one of the forms set out below in this
subsection (a). Such election shall be made on a form to be provided by the
Employer and must be made no later than 30 days before the date on which the
Participant commences participation in the Plan. Benefits under each form shall
be paid in monthly installments. Except as provided in the next sentence,
benefits under this subsection (a) other than under paragraph (1) shall be the
Actual Equivalent of the Benefit described in paragraph (1). In the case of a
Participant who was an active participant in the Sun Chemical Plan on December
31, 1988 and who elects to receive a Benefit described in paragraph (2) or (3)
with his Spouse as the contingent annuitant, the Benefit described in paragraph
(2) or (3) shall be one hundred ten percent (110%) of the Actuarial Equivalent
of the Benefit described in paragraph (1).

(1)  

Life Annuity;

(2)  

Joint and 50% Survivor Annuity; or

(3)  

Joint and 100% Survivor Annuity.

(b)

Notwithstanding subsection (a) above, a Participant who separates from service
or retires with a vested Accrued Benefit shall be paid the Actuarial Equivalent
of such benefit in a single sum if such Actuarial Equivalent does not exceed
$5,000, or such other amount as may be determined under Section 5.03(a) of the
Sequa Retirement Plan. If the Participant subsequently resumes participation in
the Plan, such Participant's benefit at his later date of termination shall be
reduced by his prior Accrued Benefit determined as of the date of his previous
retirement or termination.

(c)

Notwithstanding anything in this Section 4.3 to the contrary, a Participant with
a vested Accrued Benefit who terminated employment with the Company and all its
affiliates on or before June 26, 2003 may elect to receive his entire remaining
vested Accrued Benefit, determined as set forth below, in a single lump sum,
provided however that such single lump sum does not exceed $50,000. Such
election shall be made within the period commencing on September 26, 2003 and
ending on October 31, 2003 by completing and filing with the Employer a form to
be provided by the Employer. A Participant's single lump sum benefit under this
subsection (c) shall equal 75% of the present value of his remaining Accrued
Benefit, calculated as of the first day of the month following the month in
which he files his election with the Employer, using a discount rate of 6.75%
and the 1983 Group Annuity Mortality 100% Male Table. Payment under this
subsection (c) shall be made to the Participant as soon as administratively
practicable following the filing of his election with the Employer. If the
Participant subsequently resumes participation in the Plan, such Participant's
benefit at his later date of termination shall be reduced by the benefits paid
to him under this subsection (c).

               IN WITNESS WHEREOF, this Second Amendment to the Sequa
Corporation Supplemental Executive Retirement Plan I is hereby executed on this
____ day of September, 2003.

 

SEQUA CORPORATION

       

By:____________________________

 

Jesse Battino

 

Vice President Human Resources



 

 

SEQUA CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN I

THIRD AMENDMENT

               THIS THIRD AMENDMENT is made by Sequa Corporation (the "Company")
to the Sequa Corporation Supplemental Executive Retirement Plan I, effective as
of January 1, 1990 (the "Plan").

W I T N E S S E T H

               WHEREAS, the Company maintains the Plan; and

               WHEREAS, the Company amended the Plan on September 25, 2003 to
permit participants who terminated employment with the Sequa group on or before
June 26, 2003 to elect within a window period ending October 31, 2003 to receive
their total remaining benefit under the Plan in a single cash lump sum, not to
exceed $50,000, in the amount of 75% of the present value of their remaining
accrued benefit; and

               WHEREAS, the Company desires to further amend the Plan to extend
the window period to December 31, 2003; and

               WHEREAS, the Company may amend the Plan pursuant to Section 7.1
thereof;

               NOW, THEREFORE, effective as of October 30, 2003, the Company
hereby amends the Plan by deleting Section 4.3 (c) of the Plan in its entirety
and replacing it as set forth below. It is intended that the Plan, as amended
from time to time, qualify as an unfunded plan, for the purposes of the Internal
Revenue Code of 1986, as amended, and for the purposes of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees, within the meaning of ERISA
Sections 201(2), 301(a)(3) and 401(a)(1).

4.3    Form of Retirement Benefit.

(c)     Notwithstanding anything in this Section 4.3 to the contrary, a
Participant with a vested Accrued Benefit who terminated employment with the
Company and all its affiliates on or before June 26, 2003 may elect to receive
his entire remaining vested Accrued Benefit, determined as set forth below, in a
single lump sum, provided however that such single lump sum does not exceed
$50,000. Such election shall be made within the period commencing on September
26, 2003 and ending on December 31, 2003 by completing and filing with the
Employer a form to be provided by the Employer. A Participant's single lump sum
benefit under this subsection (c) shall equal 75% of the present value of his
remaining Accrued Benefit, calculated as of the first day of the month following
the month in which he files his election with the Employer, using a discount
rate of 6.75% and the 1983 Group Annuity Mortality 100% Male Table. Payment
under this subsection (c) shall be made to the Participant as soon as
administratively practicable following the filing of his election with the
Employer. If the Participant subsequently resumes participation in the Plan,
such Participant's benefit at his later date of termination shall be reduced by
the benefits paid to him under this subsection (c).

               IN WITNESS WHEREOF, this Third Amendment to the Sequa Corporation
Supplemental Executive Retirement Plan I is hereby executed on this ____ day of
October, 2003.

 

SEQUA CORPORATION

       

By:____________________________

 

Jesse Battino
Vice President Human Resources



 